     Case 2:07-cv-02513-GMS Document 2405 Filed 05/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                               ORDER
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19          Pending before the Court is Plaintiffs’ and Plaintiff-Intervenor’s Unopposed
20   Motion for Extension of Time for Parties to Submit Filings Regarding Community
21   Meetings (Doc. 2404). After consideration and good cause appearing,
22          IT IS HEREBY ORDERED that the motion is granted. The parties may have
23   until May 17, 2019, to file their written submissions regarding the community meetings.
24          Dated this 1st day of May, 2019.
25
26
27
28
